         2:21-cv-01354-MBS                  Date Filed 08/20/21               Entry Number 6               Page 1 of 1




                                          IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF SOUTH CAROLINA
                                                  CHARLESTON DIVISION


Alice Brooks,                                                    )            C/A No.: 2:21-cv-01354-MBS
                                         Plaintiff,              )
                                                                 )          ORDER CONCERNING REMOVAL
                              vs.                                )
                                                                 )
Bloomin' Brands, Inc. d/b/a Bonefish Grill and                   )
                                                                 )
Bonefish Grill of Florida, LLC,
                                                                 )
                                   Defendants.
                                                                 )
           IT IS HEREBY ORDERED that the party(ies) removing this action to this court shall, no later than ten (10) days from
the filing date of this order, file (use the event "Reply Not to a Motion") and serve a signed statement that sets forth the following
information:

           1. The date(s) on which defendant(s) or their representative(s) first received a copy of the summons and complaint in
the state court action.

           2. The date(s) on which each defendant was served with a copy of the summons and complaint, if any of those dates
are different from the date(s) set forth in item number 1.

          3. In actions predicated on diversity jurisdiction, whether any defendants who have been served are citizens of the
state in which this court sits.

         4. In actions predicated on diversity jurisdiction, the basis for believing that the amount in controversy exceeds
$75,000.00.

          5. If removal takes place more than thirty (30) days after any defendant first received a copy of the summons and
complaint, the reasons why removal has taken place at this time and the date on which the defendant(s) first received a paper
identifying the basis for such a removal.

       6. In actions removed on the basis of this court’s diversity jurisdiction in which the action in state court was
commenced more than one year before the date of removal, the reasons why this action should not summarily be remanded to state
court.

          7. Identify any defendant who was served prior to the time of removal who did not formally join in notice of removal
and the reasons therefor.

          IT IS FURTHER ORDERED that all defendants to the action who joined in notice of removal shall file such a
statement within the time period set forth herein, although the parties may file a joint statement as long as such statement is
signed by counsel for each party.

          IT IS FURTHER ORDERED that the removing defendant(s) shall serve a copy of this order on all other parties to the
action no later than the time they file and serve a copy of the statement required by this order. Any party who learns at any time
that any of the information provided in the statement(s) filed pursuant to this order contains information that is not correct shall
immediately notify the court in writing thereof.

          IT IS FURTHER ORDERED that Plaintiff file a Motion to Remand, if appropriate, within 30 days after the filing of
the notice of removal, 28 U.S.C. Section 1447(c).

          IT IS SO ORDERED.

                                                                        s/Margaret B. Seymour
                                                                        SENIOR UNITED STATES DISTRICT JUDGE

August 20, 2021
